DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetish, Jr. 3,669,471.
In regard to claim 1, Fetish discloses (fig. 2) an expansion pipe joint that absorbs displacement occurring at a connection portion between an upstream pipe 10 and a downstream pipe (pipe 11 on right side of fig. 2) where a powdery and/or granular conveyed object is conveyed by gravity, the expansion pipe joint comprising:
an outer tube 14 having a downstream end 14a coupled to the downstream pipe 10;
an inner tube (left pipe 11) that is inserted into the outer tube 14 and has an upstream end coupled to the upstream pipe 10; and
a closing member (left 18) having elasticity and between an upstream end of the outer tube and the upstream end of the inner tube so as to close a gap between them,
wherein a position in an axial direction of the upstream end of the outer tube and a position in the axial direction of the upstream end of the inner tube are substantially the same (17 is in line with 14c),
a dimension in an axial direction of the inner tube11  is shorter than a dimension in the axial direction of the outer tube 14, and
a gap in a radial direction exists between the downstream end 15 of the inner tube and the downstream end 14a of the outer tube.
In regard to claim 6, wherein the outer tube 14 is provided with an intrusion prevention member (right resilient member 18) that closes a gap between the outer tube and the inner tube and prevents the conveyed object from intruding the gap between them.
Claim(s) 1, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent S60-690394.
In regard to claim 1, JP ‘394 discloses an expansion pipe joint (fig. 2) that absorbs displacement occurring at a connection portion between an upstream pipe and a downstream pipe where a powdery and/or granular conveyed object is conveyed by gravity, the expansion pipe joint comprising:
an outer tube 11 having a downstream end coupled to the downstream pipe;
an inner tube 10 that is inserted into the outer tube and has an upstream end coupled to the upstream pipe; and
a closing member 19 having elasticity that is provided between an upstream end of the outer tube and the upstream end of the inner tube so as to close a gap between them,
wherein a position in an axial direction of the upstream end of the outer tube 11 and a position in the axial direction of the upstream end of the inner tube 10 are substantially the same (there is a point where the inner tube and outer tube overlap in the axial direction),
a dimension in an axial direction of the inner tube 10  is shorter than a dimension in the axial direction of the outer tube 11, and
a gap in a radial direction exists between the downstream end of the inner tube 10 and the downstream end of the outer tube 11.
In regard to claim 4, wherein a supply pipe 17 for supplying a fluid between the outer tube and the inner tube and/or a discharge pipe for discharging a fluid from between the outer tube and the inner tube is connected to a portion between the upstream end and a central portion in the axial direction of the outer tube.
In regard to claim 5, wherein an internal monitoring system 16 is provided between the upstream end and the central portion in the axial direction of the outer tube.
In regard to claim 7, discloses an incineration ash treatment facility, comprising: a vibration device for treating incineration ash (see first paragraph of the translated detailed description); a pipe 15 for sending the incineration ash to the vibration device 12; and the expansion pipe joint 19 according to claim 1 provided between an outlet of the pipe and an inlet of the vibration device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetish, Jr. 3,669,471.
In regard to claim 3, Fetish, Jr. discloses an outer tube with upper 14c and lower 14a 
flanges and a constant diameter, but does not disclose the lower end as having a smaller diameter than that of the upper end. However, it would have been obvious to one of ordinary skill in the art to make the diameter smaller at the lower end of the outer tube because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that JP S60-690394 fails to disclose the limitation “a closing member having elasticity and between an upstream end of the outer tube and the upstream end of the inner tube so as to close a gap between them”.  The Examiner disagrees, as JP ‘394 discloses closing member 19 that is between an upstream end of the outer tube 11 (the top flange of 11 in fig. 2) and the upstream end of the inner tube (19 attaches at the upstream end of 10 near the top of 13) to close the tap (radial distance between 11 and 13).  Therefore the JP ‘394 rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679